IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


WILFRIEDA VLEUGELS,       )
                          )
             Plaintiff,   )
                          )
     V.                   )               C.A. NO. N17C-10-322 CEB
                          )
SHAWN L. SAMUELS, CHARLES )
T. ARMBRUSTER, AS         )
ADMINISTRATOR OF THE      )
ESTATE OF DUANE           )
SWARTZENTRUBER, AND       )
PROGRESSIVE NORTHERN      )
INSURANCE COMPANY,        )
                          )
             Defendants.  )


                          Submitted: October 8, 2020
                          Decided December 4, 2020

                        MEMORANDUM OPINION

                        Defendant’s Motion to Dismiss.
                                 DENIED.


Emily P. Laursen, Esquire, KIMMEL CARTER ROMAN PELTZ & O’NEILL,
P.A., Newark, Delaware. Attorney for Plaintiff.

Susan L. Hauske, Esquire, TYBOUT REDFEARN & PELL, Wilmington, Delaware.
Attorney for Defendant Charles T. Armbruster, as Administrator of the Estate of
Duane Swartzentruber.


BUTLER, R.J.
                    FACTS AND PROCEDURAL HISTORY
      This case involves a suit for damages over a car wreck that had its own mishap

on the way into the courthouse.

      Plaintiff claims injury as a result of a multiple car, chain-reaction accident on

Route 1 in Sussex County. She alleges negligence by drivers Shawn Samuels,

Duane Swartzentruber, and a “phantom driver” from whom she seeks compensation

from her uninsured motorist coverage with Progressive Northern Insurance

Company (“Progressive”).1

      Two weeks after suit was filed in October 2017, Attorney Susan List Hauske

entered her appearance on behalf of Defendant Duane Swartzentruber.2 That very

day, the Sheriff returned the writ for service on Mr. Swartzentruber advising that he

had been deceased for several months.3

      In February 2018, Plaintiff sought, and was granted, an additional 120 days

pursuant to Rule 4(j) in order to determine if the estate could be served or if the estate

would have to be reopened.4 That period began on March 2, 2018. Shortly thereafter,

through Attorney Hauske, Defendant Swartzentruber stipulated to the appointment




1
  Compl., D.I. 1.
2
  D.I. 3.
3
  D.I. 4.
4
  D.I. 7, 8.
                                            1
of Calvin D. Swartzentruber as Administrator for the estate of the deceased Duane

Swartzentruber.5

        In late June 2018, Plaintiff learned that although an Administrator now

existed, the estate had been closed and would need to be reopened before Calvin

could be served in his capacity as Administrator of the Estate. Plaintiff filed her

second motion to extend time for service on Swartzentruber.6 Ironically, Attorney

Hauske, representing Duane Swartzentruber, asked to be excused from attending the

hearing to extend the time to serve the Estate of Duane Swartzentruber.7 The motion

was granted, effective July 17, 2018.

       In October 2018, Attorney Charles Armbruster entered the picture as the new

Administrator, substituting for Calvin Swartzentruber, with Attorney Hauske

signing off on the stipulation, still representing the interests of Defendant

Swartzentruber.8

       In January 2019, the Court sent a “status request” to the parties, noting that it

did not have a return of service on Defendant Swartzentruber. Plaintiff’s counsel

responded that “On October 29, 2018, counsel for Defendant Swartzentruber agreed




5
  D.I. 10.
6
  D.I. 23.
7
  D.I. 28.
8
  D.I. 34.
                                           2
to accept service on behalf of her client. Plaintiff’s counsel filed an Alias Praecipe

and Summons for service of Defendant Swartzentruber’s via his counsel.”9

        One might think that this would end the problem. Alas, despite four trips to

make service on Attorney Hauske, the sheriff returned the writ, explaining that the

receptionist in the law office of Attorney Hauske would not accept service. But even

as counsel’s receptionist would not accept service, Attorney Hauske 1) noticed the

Plaintiff’s deposition, 2) noticed the deposition of the other driver Mr. Samuels, and

3) subpoenaed records from Plaintiff’s medical provider.10

        The docket in this matter then went silent for over 6 months until March 2020,

when the prothonotary sent another “stall later” due to inactivity. A day later

Defendant Swartzentruber, through Attorney Hauske, filed this motion to dismiss

for failure to serve the complaint on the Defendant.

                                     DISCUSSION

        It appears that neither side clothed themselves in glory in this matter. Plaintiff

got defense counsel to agree to accept service on behalf of the Defendant and then

did not follow through and ensure that the service was effected. Defense counsel

entered her appearance and participated in the litigation but urges that the Court

should dismiss the lawsuit over service on her client.



9
    D.I. 38.
10
    D.I. 40, 42-43.
                                            3
        So we have a couple of problems. First there is Plaintiff’s failure of service

on the defendant. Second, there is the problem with defense counsel’s agreement to

accept service on behalf of the defendant, then refusing service at her law office, and

undertaking discovery in a case in which her client has not yet been served.

        It seems to the Court that while extensions under Rule 4 were not requested

with diligence by the Plaintiff, they would have been granted as there was

considerable confusion in the state of the estate of Mr. Swartzentruber. Defense

counsel’s actions suggest she also may have been confused about the state of service

of process—the motion to dismiss was not filed until March 2020, some 18 months

after defense counsel agreed to accept service on behalf of her client. The Court

understands the Plaintiff’s diligence was lacking. But the Plaintiff was not alone.

Indeed, the Court is less troubled by Plaintiff’s undiligence than it is by Defendant’s

choice to ignore the service issue for months, participate in the litigation, only to pop

up later and complain of Plaintiff’s shortcomings.

        In Tuckman v. Aerosonic Corp.,11 the Court dealt with the question whether a

party that engages in discovery may nonetheless subsequently challenge personal

jurisdiction over the defendant. A Tuckman defendant sought dismissal in the wake

of Shaffner v. Heitner,12 which ruled that Delaware could not assert personal



11
     394 A.2d 226 (Del. Ch. 1978).
12
     433 U.S. 186 (1977).
                                           4
jurisdiction over a foreign defendant on the basis of stock ownership in a Delaware

corporation.   The Plaintiff argued that the Defendant had waived personal

jurisdiction by answering discovery. The Tuckman Court said “The decisive fact to

be determined, therefore, is whether the moving party initiated any discovery prior

to the motion to dismiss and not, as plaintiff insists, whether non-moving defendants

rather than plaintiff took the initiative.”13 Here, counsel for Defendant filed the

present motion to dismiss and also initiated depositions of the Plaintiff, the other

driver and the Plaintiff’s medical records. Defendant thus brings herself into the rule

in Tuckman, which held that such acts waive personal jurisdiction defenses.

      Tuckman further articulates that the timeliness of a motion to dismiss for

insufficiency of service of process is subject to its own due diligence requirement.14

The motion to dismiss in Tuckman ultimately failed because it was filed 82 days

after Shaffer v. Heitner was decided. Here, Defendant knew that Plaintiff’s time for

service under the Rule 4 extension had expired some 18 months before filing her



13
  394 A.2d at 232.
14
  Id. at 233; Accord Florida R & D Fund Investors, LLC v. Florida BOCA/Deerfield
R & D Investors, LLC, 2013 WL 4734834, at *6 n. 61 (Del. Ch. Aug. 30, 2013)
(“With that knowledge, their failure to raise the sufficiency of service of process
defense in their opening papers constitutes a waiver.”); See also Hornberger Mgmt.
Co. v. Haws & Tingle Gen. Contractors, Inc., 768 A.2d 983, 987 (Del. Super. 2000)
(“Rule 12(b) requires that a defendant raise certain defenses, including lack of
personal jurisdiction, in either a responsive pleading or by motion. The purpose of
Rule 12(b) is to expedite litigation and encourage the resolution of disputes on their
merits.”).
                                           5
motion to dismiss. Thus, the motion to dismiss fails under both rationales of

Tuckman.

      In ruling consistent with Tuckman that Defendant waived her complaint of

ineffective service of process, the Court is mindful of the policy stated in our rules

that “They shall be construed, administered, and employed by the Court and the

parties, to secure the just, speedy and inexpensive determination of every

proceeding.”15 A dismissal of Plaintiff’s complaint over service of process on a

deceased defendant who has had counsel representing him or his estate since the

filing of the complaint is inconsistent with the mandate of Rule 1.

      Defendant’s Motion to Dismiss for failure of service of process is DENIED.16

      IT IS SO ORDERED.




                                              Resident Judge Charles E. Butler




15
 Super. Ct. Civ. R. 1.
 In light of the Court’s ruling that Defendant has waived service, Plaintiff’s
16

motion in the alternative to deem service perfected is denied as moot.
                                          6